DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. PGPub 2013/0091658) in view of Conrad (U.S. PGPub 2010/0251507).
Regarding claim 1, Smith teaches a cleaner comprising: 
a suction inlet configured to receive air and dusts (inlet 12); 
a main body (cyclonic separation apparatus 8) comprising a first cyclone unit configured to separate the air and the dusts from each other (first cyclonic separating unit 160); and 
a dust separation module separably connected to the main body and disposed in an inner space of the first cyclone unit, the dust separation module comprising a second cyclone unit configured to separate the dusts from air discharged from the first cyclone unit (cyclonic separation apparatus 8 has dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see fig. 5 and paragraph [0095]),
wherein the main body further comprises a discharge guide disposed in the main body and configured to guide air discharged from the second cyclone unit (assembly including inner wall 60 and 
wherein the dust separation module further comprises a connection module that comprises a second coupling part configured to couple to the first coupling part to thereby connect the second cyclone unit to the discharge guide (inner wall 60 of discharge guide is connected to cyclone assembly 80 of dust separation module by detachable connection such as snap-fit, bayonet fit, interlocking detents, or interference fit, see Smith paragraph [0095], each method requires the presence of a first coupling part on the discharge guide and a second coupling part connected to the dust separation module),
wherein the dust separation module is configured to be separated from the discharge guide and withdrawn to an outside of the main body (cyclone assembly 80 is capable of being separated from the discharge guide and removed from either end of the dirt container, see Smith paragraph [0095]).
Smith does not teach that the separation of the dust separation module from the discharge guide is based on rotation of the connection module relative to the discharge guide.
However, Conrad teaches the concept of a vacuum cleaner wherein two components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure.

claim 3, Smith in view of Conrad teaches the cleaner of claim 1, wherein the main body comprises a dust container configured to store the dusts separated in the first cyclone unit (dirt collection bowl 124, see fig. 9B and paragraph [0101]) and a cover configured to open and close the dust container (bowl door 130, see paragraph [0105]), and when the cover opens the dust container, the dust separation module is exposed to the outside (tapered funnel 110 at base of dust separation module would be exposed to outside when door 130 is opened, see paragraph [0093] and fig. 2).

Regarding claim 4, Smith in view of Conrad teaches the cleaner of claim 3, wherein the dust container comprises a discharge opening, and the dust separation module is separated to a lower side of the dust container through the discharge opening (discharge opening defined by outer circumferential edge 132, see paragraph [0093] and fig. 2; dust separation module may be separated through the opening: "bowl door 130 is large enough to permit removal of the components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) through either end of the dirt container." See paragraph [0095]).

Regarding claim 5, Smith in view of Conrad teaches the cleaner of claim 1, wherein the main body further comprises: a suction motor configured to generate suction force (16); and a motor housing configured to accommodate the suction motor (27); wherein at least a portion of the motor housing is disposed within the discharge guide(housing inside when assembled, see fig. 2), and wherein, in a state in which the dust separation module is separated from the main body, the motor housing is exposed to the outside (dust separation module includes cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, which are arranged to other parts of cleaner by detachable connection (see 

Regarding claim 6, Smith in view of Conrad teaches the cleaner of claim 5, wherein the motor housing comprises an upper motor housing configured to surround an upper side of the suction motor (lower portion of head portion 29 of housing 27 surrounds upper side of suction motor, see fig. 4) and a lower motor housing configured to cover a lower side of the suction motor (body portion 28 of housing 27, see fig. 4), and the discharge guide surrounds the lower motor housing and provides a passage of the air discharged from the second cyclone unit (assembly including inner wall 60 and filter 40 surrounds lower motor housing and provides passage of air, see fig. 2 and fig. 9E).

Regarding claim 7, Smith in view of Conrad teaches the cleaner of claim 5, wherein a longitudinal axis of the suction inlet passes through the discharge guide (connection between cyclone chamber and inlet 12 is aligned with assembly including inner wall 60 and filter 40 but is offset from center, see fig. 2; inlet 12 offset from connection towards the center, so axis would be capable of passing through the assembly including inner wall 60 and filter 40 see fig. 1).

Regarding claim 8, Smith in view of Conrad teaches the cleaner of claim 1, wherein the dust separation module further comprises a filter part configured to filter the air separated from the dusts in the first cyclone unit (cylindrical perforated intermediate wall 90, see paragraph [0102] and fig. 9C).

Regarding claim 9, Smith in view of Conrad teaches the cleaner of claim 8, wherein the filter part surrounds the second cyclone unit (intermediate wall 90 surrounds second cyclone unit 150, see fig. 5 and paragraph [0089]).

Regarding claim 11, Smith in view of Conrad teaches the cleaner of claim 9, and it teaches that the discharge guide is coupled to the connection module by a bayonet fit connection (see paragraph [0095]), but it does not teach the structure of such a connection; but does not teach that the second coupling part comprises a first groove configured to receive the first coupling part along a first direction, and a second groove that extends from the first groove in a second direction crossing the first direction, and wherein the first coupling part and the second coupling part are configured to couple to each other by rotation of the connection module. 
Conrad teaches the structure of a bayonet mount comprising a first coupling part (first mounting member 175 on front of motor housing 168, see Conrad paragraph [0082] and fig. 7C) and a second coupling part (second mounting member 173 on cyclone unit 114, see Conrad paragraph [0082] and fig. 7C), wherein the second coupling part comprises a first groove configured to receive the first coupling part along a first direction, and a second groove that extends from the first groove in a second direction crossing the first direction and wherein the first coupling part and the second coupling part are configured to couple to each other by rotation of the connection module, (structure of first mounting member 175 and second mounting member 173 in Conrad fig. 7 is capable of performing the described function).
Smith suggests the use of a bayonet attachment but not the structure. It would have been obvious to a person having ordinary skill in the art to use the structure taught in Conrad as the bayonet mount disclosed in Smith because doing so would allow the components of Smith to be disassembled and reassembled for easy cleaning or replacement (see Smith paragraph [0095]).

Regarding claim 13, Smith in view of Conrad teaches the cleaner of claim 11. Smith in view of Conrad does not explicitly teach that it further comprises: 

However, Smith does teach the inclusion of sealing members around some components (see Smith paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60), as well as a sealing member coupling part that supports the sealing member and that is provided on the discharge guide (shoulder 68 of inner wall 60 supports sealing member 70, see Smith paragraph [0087]), wherein the connection module comprises a cover part configured to cover the second cyclone unit and a connection part which extends from the cover part and on which the second coupling part is provided (collar 82 covers top part of cyclone unit, and incorporates second coupling part, see Smith paragraph [0087]), and the sealing member contacts the cover part (cyclone seal 70 contacts collar 82, see Smith paragraph [0087] and fig. 5). 
It would have been obvious to a person having ordinary skill in the art to incorporate a sealing member configured to block air leakage between the connection module and the discharge guide as well as its attendant structure into the cleaner of Smith in view of Conrad, as such a seal would ensure an airtight connection between the components (see Smith paragraph [0095]).

Regarding claim 14, Smith in view of Conrad teaches the cleaner of claim 11, wherein the first coupling part is configured to: based on the first coupling part being disposed in the first groove and aligned with the second groove, apply pressure to the sealing member and insert into the second groove by rotation of the connection module in a state in which the sealing member is pressed (cyclone seal 70 is placed between the first coupling part—shoulder 18 of inner wall 60—and the second coupling part—
Smith does not teach that the cleaner further comprises a sealing member configured to block air leakage between the connection module and the discharge guide.
However, Smith does teach the inclusion of sealing members around some components (see paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60). 
It would have been obvious to a person having ordinary skill in the art to incorporate a sealing member configured to block air leakage between the connection module and the discharge guide into the cleaner of Smith in view of Conrad, as such a seal would ensure an airtight connection between the components (see Smith paragraph [0095]).

Regarding claim 15, Smith in view of Conrad teaches the cleaner of claim 9, wherein the dust separation module further comprises a storage unit coupled to the second cyclone unit and configured to store the dusts separated in the second cyclone unit (tapered funnel 110, see fig. 9d).

Regarding claim 16, Smith in view of Conrad teaches the cleaner of claim 15, wherein the filter part has an upper end contacting the connection module and a lower end seated on the storage unit (upper part of filter 90 contacts cyclone assembly 80 and is seated on tapered funnel 110, see fig. 4 and fig. 9D).


claim 17, Smith teaches a cleaner comprising: 
a suction inlet configured to receive air and dusts (inlet 12); 
And a main body (cyclonic separation apparatus 8) comprising:
a suction motor configured to generate suction force to suction the air through the suction inlet (suction motor 16), 
a motor housing configured to accommodate the suction motor (motor housing 27), 
a first cyclone unit disposed below the motor housing configured to separate the dusts from the air suctioned through the suction inlet (portions of first cyclonic separating unit 160 are below upper portion 29 of motor housing 27, see Smith figs. 4 and 9a),
a second cyclone unit disposed in an inner space of the first cyclone unit and configured to separate the dusts from air discharged from the first cyclone unit (cyclonic separation apparatus 8 has dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see fig. 5 and paragraph [0095]), 
a discharge guide coupled to the second cyclone unit and configured to surround at least a portion of the motor housing, the discharge guide being disposed above the second cyclone unit and below the motor housing, (assembly including inner wall 60 and filter 40 guides air after cyclones, is positioned above cyclone assembly 80, below the upper portions of motor housing 27 and surrounds lower portion of motor housing 27, see paragraph [0087], fig. 4, and fig. 9E), 
a passage that is defined between the discharge guide and the motor housing and that is configured to guide air discharged from the second cyclone unit (passage in 40, see fig. 9E), and
a connection module connected to the second cyclone unit and coupled to the discharge guide, 
wherein the discharge guide comprises a first coupling part configured to couple to the connection module, and the connection module comprises a second coupling part to couple to the first coupling part (inner wall 60 of discharge guide is arranged upon cyclone assembly 80 of dust separation 
wherein the second cyclone unit and the connection module are configured to be separated from the discharge guide and withdrawn to an outside of the main body (cyclone assembly 80 is capable of being separated from the discharge guide and removed from either end of the dirt container, see Smith paragraph [0095]).
Smith does not teach that the separation occurs based on rotation of the connection module relative to the discharge guide.
However, Conrad teaches the concept of a vacuum cleaner wherein components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure. 

Regarding claim 18, Smith teaches the cleaner of claim 17, wherein the motor housing comprises an upper motor housing configured to cover a portion of an upper portion of the suction motor (lower portion of head portion 29 of housing 27 surrounds upper side of suction motor, see fig. 4) and a lower motor housing configured to cover a portion of a lower portion of the suction motor (body portion 28 of housing 27, see fig. 4), and the discharge guide surrounds the lower motor housing (assembly including inner wall 60 and filter 40 surrounds lower motor housing).

Regarding claim 19, Smith teaches a cleaner comprising: 
a suction inlet configured to receive air and dusts (inlet 12); and
a main body (cyclonic separation apparatus 8) comprising:
a first cyclone unit disposed in the main body and configured to separate the dusts from the air received through the suction inlet (first cyclonic separating unit 160 is disposed in cylindrical dirt container 120, see Smith figs. 4 and 9a),
a dust separation module disposed in an inner space of the first cyclone unit, the dust separation module comprising a second cyclone unit configured to separate the dusts from air discharged from the first cyclone unit (cyclonic separation apparatus 8 has dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see fig. 5 and paragraph [0095]), and 
a discharge guide separably coupled to the dust separation module and configured to guide air discharged from the second cyclone unit, the discharge guide being disposed above the dust separation module (assembly including inner wall 60 and filter 40 guides air after cyclones, is positioned above cyclone assembly 80, and surrounds motor housing 27, see paragraph [0087], fig. 4, and fig. 9E), 
wherein the discharge guide comprises a first coupling part to be coupled to the dust separation module, and the dust separation module comprises a second coupling part to be coupled to the first coupling part (inner wall 60 of discharge guide is arranged upon cyclone assembly 80 of dust separation module by detachable connection such as snap-fit, bayonet fit, interlocking detents, or interference fit, see paragraph [0095], each method of which requires a first coupling part on the discharge guide and a second coupling part on or connected to the dust separation module).

Smith does not teach that the separation occurs based on rotation of the dust separation module relative to the discharge guide.
However, Conrad teaches the concept of a vacuum cleaner wherein components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure. 
	
Regarding claim 20, Smith teaches the cleaner of claim 19, but does not teach that the second coupling part comprises a first groove, in which the first coupling part is accommodated, and a second groove extending from the first groove in a direction crossing a direction in which the first coupling part is accommodated in the first groove.
However, Conrad teaches the structure of a bayonet mount comprising a first coupling part (first mounting member 175 on front of motor housing 168, see Conrad paragraph [0082] and fig. 7C) and a second coupling part (second mounting member 173 on cyclone unit 114, see Conrad paragraph [0082] and fig. 7C), wherein the second coupling part comprises a first groove in which the first coupling part is accommodated, and a second groove extending from the first groove in a direction crossing a direction in which the first coupling part is accommodated in the first groove, (see Conrad, fig. 7c).


Regarding claim 21, Smith in view of Conrad teaches the cleaner of claim 1, wherein the discharge guide defines a lower opening at a lower end that faces the connection module, the lower opening being configured to accommodate at least a portion of the sealing member (Smith teaches the presence of a shoulder 68 on the outer wall which, when arranged upon the cyclone assembly 80, creates a space for cyclone seal 70, see paragraph [0087]).
Smith does not teach that the cleaner further comprises a sealing member configured to block air leakage between the connection module and the discharge guide.
However, Smith does teach the inclusion of sealing members around some components (see paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60). It would be obvious to a person having ordinary skill in the art to include a sealing member configured to block air leakage between the connection module and the discharge guide as such a seal would ensure an airtight connection between the components (see paragraph [0095]).	

Regarding claim 22, Smith teaches the cleaner of claim 21, Smith does not teach that the lower end of the discharge guide is spaced apart from an upper surface of the connection module, however, Smith does teach that the various components may be attached via a bayonet mount (see Smith, paragraph [0095]).

Smith suggests the use of a bayonet attachment but not the structure. It would have been obvious to a person having ordinary skill in the art to use the structure taught in Conrad as the bayonet mount disclosed in Smith because doing so would allow the components of Smith to be disassembled and reassembled for easy cleaning or replacement (Smith, paragraph [0095]).

Regarding claim 23, Smith in view of Conrad teaches the cleaner of claim 22, wherein the sealing member defines a recess spaced apart from the upper surface of the connection module. (cyclone seal 70 occupies a space between shoulder 68 of inner wall 60 and cyclone assembly 80, see Smith paragraph [0087]).

Response to Arguments
Applicant's arguments filed January 27th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Smith fails to disclose a 'main body' corresponding to the claim rejections. The previous rejections treated cyclonic separation apparatus 8 as the 'main body' in question. The rejections have been updated to clarify this point. Examiner regrets applicant's confusion.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant concedes that Smith teaches that the various components, including those cited in the rejection, as the connection module and discharge guide may be attached by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723